Citation Nr: 1023075	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  09-02 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 31, 2007, 
for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel




INTRODUCTION

The Veteran served on active duty from March 1944 to December 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This matter was remanded to the Appeals Management Center in 
September 2009 for additional development.  

The Veteran's representative specifically raised a new issue 
of entitlement to service connection for hemorrhoids as 
secondary to the Veteran's service-connected gastroesophageal 
reflux disease and irritable bowel syndrome disability.  That 
issue has not been developed or certified on appeal and is 
referred to the RO for such further development as may be 
necessary.

The Veteran was afforded a VA examination in September 2003.  
The examination appears to have been accomplished as part of 
the development of the Veteran's claim for housebound 
benefits that is further discussed in the Remand section.  
The representative noted that the findings for range of 
motion of the lumbar spine from that examination would be 
supportive of an increased rating for the Veteran's service- 
connected lumbar spine disability, especially in light of the 
change of regulations effective in September 2003.

The record does not indicate that the Veteran sought an 
increased rating for her service-connected lumbar strain 
disability.  However, the Board will not address whether a 
claim for an increased rating is signified by the inclusion 
of the report in the Veteran's claims folder but will refer 
the representative's arguments to the RO for consideration as 
to whether a claim was raised on the basis of the examination 
report.

Finally, the Veteran has sought entitlement to service 
connection for a right shoulder disorder, to include as 
secondary to her service-connected disabilities, on several 
occasions.  The Board denied the latest claim in June 2006.

The Veteran submitted a VA Form 21-4138, Statement in Support 
of Claim, that was received at the RO on September 20, 2006.  
She referred to additional medical evidence in her statement 
and said that the evidence supported her right shoulder claim 
and that it should be considered new and material evidence.

There is a VA Form 119, Report of Contact, dated September 
20, 2006, that documents that the Veteran wanted VA records 
forwarded to the Board in support of her right shoulder 
claim.

The statement and evidence were not forwarded to the Board.  
As noted, the Board had already adjudicated the Veteran's 
claim and denied it by way of the decision dated in June 
2006. Regulations do permit the submission of evidence to the 
Board once an appeal has been certified.  See 38 C.F.R. § 
20.1304 (2009).  Typically a claimant has 90 days to submit 
additional evidence after a case is certified on appeal, or 
until an appellate decision is promulgated by the Board.  
Evidence submitted after 90 days can also be considered where 
good cause is shown as to why it was not submitted within 90 
days.

In this case, the Veteran's case was certified on appeal in 
February 2006.  The Board issued a decision in June 2006.  
The Veteran then sought to submit new evidence to the Board 
in September 2006.  Absent the Veteran seeking 
reconsideration of the Board's decision under 38 C.F.R. § 
20.1100 (2009), the Veteran's submission cannot be considered 
by the Board as part of her prior claim. 

The RO should review the Veteran's submission of September 
2006 for consideration of whether it constitutes a request to 
reopen her claim for service connection for a right shoulder 
disorder.

Thus, the issues of service connection for hemorrhoids as 
secondary to the Veteran's service-connected gastroesophageal 
reflux disease and irritable bowel syndrome disability, 
entitlement to an increased rating for her service-connected 
lumbar strain disability, and application to reopen her claim 
for service connection for a right shoulder disorder have 
been raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over these issues, and the 
issues are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Veteran is the surviving spouse of another Veteran, 
E.J.B.  She is in receipt of dependency and indemnity 
compensation (DIC) as a result of the Veteran's death.  She 
is also in receipt of special monthly compensation for being 
housebound.

The Veteran's current formal claim for entitlement to a TDIU 
rating was received in November 2005.  The claim was granted 
in November 2007, with an effective date established as of 
May 31, 2007.

The Veteran is seeking an earlier effective date.  In that 
regard, she has contended in her substantive appeal that 
there is evidence pertinent to her current claim in her 
husband's claims folder.  The evidence was obtained as part 
of the development for her claim for housebound benefits.  
She alleges that the evidence showed that her severe service- 
connected disabilities caused her restrictions and supported 
her housebound status from April 1, 2003.  

The Board issued a decision to grant the Veteran entitlement 
to housebound benefits in September 2007.  However, as that 
claim, and the evidence pertinent to that claim, is contained 
in the Veteran's husband's claims folder, there is no 
information as to the evidence that was part of the claim, or 
to the implementing rating decision in this Veteran's claims 
folder. 

In September 2009, this matter was remanded to the AMC and 
the AMC was directed to obtain the Veteran's husband's claims 
folder and review the claims folder for possible relevant 
evidence as to her earlier effective date claim.  The AMC 
contacted the Nationals Personnel Records Center (NPRC) in 
January 2010 in a search for E.J.B.'s claims folder.  The 
folder was not located at the NPRC.  The AMC did not search 
the RO for E.J.B.'s claims folder.  Information from VA's 
records system shows that the claims folder is located at the 
RO and the file was last confirmed at this location on April 
26, 2010.  

The Board finds that the AMC should make another attempt to 
obtain this claims file by contacting the RO last in 
possession of the Veteran's husband's claims file and 
requesting the file.  As VA is on notice that there may be 
additional records not yet associated with the claims file 
that are relevant to the appellant's claim, an attempt to 
obtain them must be made. 38 C.F.R. § 3.159(c)(2) (2009); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Contact the RO last in possession 
of the Veteran's husband's claims file 
and obtain the Veteran's husband's 
claims folder for consideration of 
evidence referenced by her that she 
asserts is supportive of her earlier 
effective date claim.

If the file is no longer located at the 
RO in St. Petersburg, make another 
request for the claims file at the 
appropriate RO or, alternatively, at the 
NPRC.  


2.  After undertaking any other 
development deemed appropriate, the issue 
on appeal should be re- adjudicated, 
including consideration of the claim on 
the basis of an extra schedular rating 
under 38 C.F.R. § 4.16(b) (2009).  If the 
benefit sought is not granted, the 
Veteran and her representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



